COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
  ALBERTO MONTELONGO,                                                No. 08-16-00001-CR
                                                    §
                         Appellant,                                     Appeal from the
                                                    §
  v.                                                                  243rd District Court
                                                    §
  THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                    §
                          Appellee.                                  (TC# 20150D02224)
                                                    §

                                            O R D E R

        On July 9, 2021, pursuant to instructions from the Texas Court of Criminal Appeal on

remand, we ordered the trial court to conduct a new trial hearing within 45 days to allow this Court

to process an unresolved point of error raised in the initial consideration of this appeal.

        The Court has received a request for a 90-day extension of time to conduct the new trial

hearing in this appeal from the trial court. In its request, the trial court cites lack of notice of this

Court’s order to the trial court and District Attorney; COVID-related logistical issues in executing

a bench warrant and issuing subpoenas; and an assistant district attorney’s planned absence the

week of August 23, 2021, as reasons for the extension.

        The Court’s records indicate that notice was delivered electronically to the email address

on file for the 243rd District Court and to two email addresses associated with the District
Attorney’s Office on July 9, 2021. In the event that any contact information has changed, the trial

court and the parties are admonished to provide this Court with up-to-date information to ensure

proper notice.

       We find good cause to GRANT IN PART the trial court’s request. We will hereby

EXTEND THE DEADLINES SET IN OUR ORIGINAL ORDER BY 45 DAYS.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2021.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2